Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 1 of 12 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

  BETH PEARCE, D.P.M.,


        Plaintiff,

  vs.                                               CASE NO:

  ORTHOPAEDIC ASSOCIATES OF
  ST. AUGUSTINE, P.A., a Florida
  corporation,


        Defendant.
                                             /

                 COMPLAINT AND DEMAND FOR JURY TRIAL
                     INJUNCTIVE RELIEF REQUESTED

        Plaintiff Beth Pearce, D.P.M. sues Defendant Orthopaedic Associates of St.

  Augustine, P.A. (“OASA”) and alleges:


  I.    Nature of action

        1.       Plaintiff’s gender discrimination and retaliation claims arise from her

  employment with Defendant OASA. Defendant OASA’s conduct violates Title VII of

  the Civil Rights Act of 1964 and the Florida Civil Rights Act (“FCRA”).
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 2 of 12 PageID 2




  II.    The parties

         2.     Dr. Pearce specializes in corrective foot surgery, lower extremity

  injuries, pain intervention, and wound care. She is board certified by the American

  Board of Podiatric Orthopedics and Primary Podiatric Medicine. She has been

  appointed by the governor to serve on the State of Florida Board of Podiatric Medicine

  on three occasions.

         3.     OASA is a medical practice composed of seven physicians and more

  than fifty (50) employees. Plaintiff is the only female physician and the only non-

  shareholder. The six male physicians are all shareholders.

  III.   Compliance with administrative prerequisites

         4.     Plaintiff has dual-filed a charge of gender discrimination and retaliation

  with the Equal Opportunity Commission and with the Florida Commission on

  Human Relations, a copy is attached as Exhibit A. She will supplement her Complaint

  when those agencies have completed processing her claims under Title VII and FCRA.

  IV.    Statement of facts

         5.     Dr. Pearce joined OASA on October 4, 2004.

         6.     Dr. Pearce was told at the outset that OASA would consider her for

  shareholder status at the end of her second employment year.

         7.     In less than two years, however, Dr. Volk—one of the founders of

  OASA—told Dr. Pearce that she was not eligible for shareholder status because she



                                            2
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 3 of 12 PageID 3




  did not generate enough revenue and because OASA’s bylaws supposedly had been

  amended to allow only orthopaedic surgeons to become shareholders.

         8.     Consistent with Dr. Volk’s explanation, when OASA hired another

  female physician, Dr. Andrea Trescot, OASA told Dr. Trescot at the outset that she

  could never be a shareholder because she was not an orthopaedic surgeon.

         9.     In 2012, Casey McClone (male) joined the practice. Dr. McClone is

  board certified in Family Medicine and Sports Medicine.

         10.    Dr. McClone is not an orthopaedic surgeon, or a surgeon of any type,

  and has no privileges at any hospitals or surgery centers.

         11.    Dr. Pearce, in contrast, is authorized to perform leg surgeries (below

  the knee), has hospital privileges, and can perform pain intervention procedures.

         12.    Nevertheless, Dr. McClone was told at the outset that he would be

  eligible for shareholder status and is now an OASA shareholder.

         13.    In early 2013, Dr. Pearce again asked about becoming a shareholder

  but was told that she did not generate enough revenue and, again, that only

  orthopaedic surgeons were eligible to become shareholders.

         14.    Similarly, in 2014, when OASA hired Dr. Josh Henry—a board

  certified pain management doctor but not an orthopaedic surgeon—OASA told him

  that he “could and should” be made a shareholder in OASA after three years of

  employment.



                                             3
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 4 of 12 PageID 4




         15.      Comparing the histories of Drs. Pearce and Trescot on the one hand,

  and Drs. McClone and Henry on the other, demonstrates that OASA applies one set

  of rules for its female physicians and another for those that are male.

         16.      Further to this point, in July 2017, when Dr. Volk admitted to Dr.

  Pearce that OASA had made Dr. McClone a shareholder even though he is not an

  orthopaedic surgeon, Dr. Volk said the basis for OASA’s decision was that Dr.

  McClone “makes a lot more money than you.” This was inaccurate.

         17.      Historically, Dr. Pearce and Dr. McClone’s revenue generation had

  been similar.

         18.      In 2016, for example, their revenue generation varied by only

  about$5,000, based on each physician’s revenue of nearly $900,000.00.

         19.      In other years, Dr. Pearce generated more than Dr. McClone.

         20.      In this same conversation, Dr. Volk told Dr. Pearce that the partners

  would reconsider Dr. Pearce’s eligibility for partnership at their next shareholders’

  meeting.

         21.      On October 27, 2017, Dr. Volk called Dr. Pearce and told her that the

  partners had again decided against making her a shareholder.

         22.      When Dr. Pearce asked why the partners had not allowed her to become

  a shareholder while allowing Dr. McClone, Dr. Volk this time stated, “We didn’t want

  to do it. It’s not a financial decision.”



                                              4
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 5 of 12 PageID 5




         23.    On June 19, 2019, Dr. Pearce met with Dr. Volk. Dr. Pearce stated

  that she had been unfairly denied partnership by OASA due to her gender and

  requested the partners consider making her a shareholder.

         24.    Dr. Volk responded that he would address Dr. Pearce’s request with the

  other shareholders at the next day’s meeting, would have OASA’s Chief Operating

  Officer Thom Pulzone “run the numbers” before the meeting, and would respond to

  her on Friday, June 21, 2019.

         25.    Dr. Pearce was later told that the shareholders did not discuss her

  request at the June 20, 2019 meeting and Thom Pulzone did not “run the numbers”

  beforehand.

         26.    After the June 20, 2019 meeting, Dr. Pearce was ignored and otherwise

  treated in a cold manner by the other shareholders. This was in retaliation for Dr.

  Pearce asking that she be treated equally. By way of example, Dr. Kurtis Hort

  uncharacteristically ignored Dr. Pearce for multiple days after the meeting. Dr. Pearce

  reported this negative treatment to Dr. Volk on June 26, 2019.

         27.    On July 16, 2019, Dr. Volk relayed to Dr. Pearce that the partners

  unanimously voted against making her a shareholder.

         28.    Dr. Volk explained that OASA’s bylaws provide that shareholders must

  be medical doctors (M.D.) or doctors of osteopathy (D.O.). In other words, Dr.




                                            5
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 6 of 12 PageID 6




  Pearce—the only non-M.D., non-D.O., non-male doctor at OASA—could never

  become a shareholder.

         29.      Dr. Volk’s stated excuse was that the partners did not want Dr. Pearce

  to be a shareholder because it would “change the dynamic” of OASA.

         30.      The false and shifting reasons provided to Dr. Pearce for OASA’s refusal

  to make her a shareholder after fourteen years of service demonstrate that OASA’s

  refusal to make her a shareholder is and has been motivated by her gender and/or by

  retaliation against her for complaining of gender discrimination.

         31.      In addition, Dr. Pearce has been discriminated against on the basis of

  her gender with respect to the terms of her compensation throughout her tenure with

  OASA. The practice has continuously altered the terms of her compensation to her

  disadvantage and has done so in less than a forthright manner. For example:

               a. OASA has been discriminatory in the manner of Dr. Pearce’s patient

                  referrals;

               b. OASA has been discriminatory in the costs attributed to Dr. Pearce’s

                  practice;

               c. OASA has been discriminatory in the manner of scheduling Dr. Pearce’s

                  surgeries at the surgery center; and

               d. OASA has been discriminatory in the manner of marketing and social

                  opportunities.



                                              6
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 7 of 12 PageID 7




         32.      OASA has not afforded Dr. Pearce equal respect and dignity as

  compared to her male peers. OASA shareholders have made sexist remarks, even

  suggesting that Dr. Pearce should have her husband (who is not a physician or a

  member of OASA) attend future OASA meetings instead of her because “men tend

  to be more blunt.”

         33.      In addition to being denied shareholder status in the practice, Dr.

  Pearce was also denied an equal share in a surgery center once owned by OASA’s

  shareholders.

         34.      The male shareholders who had an interest in the surgery center each

  owned an equal share in the surgery center.

         35.      Dr. Pearce was given a paltry 2% ownership stake in the surgery center.

         36.      Dr. Pearce was subsequently forced by OASA to sell her ownership

  interest in the surgery center to make room for Dr. Stark (male) to acquire an interest

  in the surgery center equal to the other shareholders.

         37.      In November 2017, the surgery center was sold to Flagler Hospital,

  generating millions of dollars for each of its shareholders. On account of her gender,

  however, Dr. Pearce was excluded from this benefit conferred on the shareholders.

         38.      Had Dr. Pearce been treated equally rather than being discriminated

  against because of her gender, or retaliated against for opposing OASA’s illegal gender




                                             7
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 8 of 12 PageID 8




  discrimination, she would have been an equal shareholder in the surgery center, and

  she would have received an equal share of the sale proceeds.

         39.    Accordingly, OASA’s discriminatory conduct caused Dr. Pearce to

  suffer millions of dollars in damages related to the sale of the surgery center.

         40.    As a direct and proximate result of Defendant’s wrongful acts and

  omissions, Plaintiff has sustained a loss of earnings, diminished earning capacity, loss

  of fringe benefits, and she has suffered mental anguish, emotional distress, humiliation

  and embarrassment, and injury to her professional reputation. She has also retained

  undersigned counsel to represent her in this action and is obligated to pay them a

  reasonable attorneys’ fee and to reimburse them for their out of pocket costs and other

  expenses.


                                       COUNT I
                          (Title VII, Gender Discrimination)

         41.    Plaintiff re-alleges paragraphs 1 to 40.

         42.    Defendant has discriminated against Plaintiff with respect to her

  compensation, terms, conditions, or privileges of employment, and/or has limited,

  segregated, or classified Plaintiff in a way which has deprived, or tended to deprive

  her of employment opportunities, or otherwise has adversely affected her status as an

  employee, because of her gender (female), in violation of 42 U.S.C. § 2000e-2(a)(1).




                                              8
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 9 of 12 PageID 9




                                   COUNT II
                           (FCRA, Gender Discrimination)

         43.    Plaintiff re-alleges paragraphs 1 to 40.

         44.    Defendant has discriminated against Plaintiff with respect to her

  compensation, terms conditions, or privileges of employment and/or has limited,

  segregated, or classified Plaintiff in a way which has deprived, or tended to deprive

  her of employment opportunities, or has otherwise adversely affected her status as an

  employee because of her gender, in violation of § 760.10(1)(a), Florida Statutes.


                                       COUNT III
                                 (Title VII, Retaliation)

         45.    Plaintiff re-alleges paragraphs 1 to 40, especially paragraphs 26, 30,

  and 38.

         46.    To the extent the adverse employment actions identified in the

  preceding paragraphs were motivated by intent to retaliate due to Plaintiff’s protected

  activity, Defendant has engaged in unlawful retaliation in violation of Title VII.


                                     COUNT IV
                                  (FCRA, Retaliation)

         47.    Plaintiff re-alleges paragraphs 1 to 40, especially paragraphs 26, 30,

  and 38.




                                             9
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 10 of 12 PageID 10




          48.     To the extent the adverse employment actions identified in the

   preceding paragraphs were motivated by intent to retaliate due to Plaintiff’s protected

   activity, Defendant has engaged in unlawful retaliation in violation of the FCRA.


                                  RELIEF REQUESTED

          WHEREFORE, Plaintiff demands the following relief:


          a.      Past lost earnings, wages, salary, and employment benefits, not

   necessarily limited to lost partnership distributions, lost deferred income, lost capital

   gains, lost proceeds from the sale of the surgery center, lost opportunities to invest in

   other business ventures because she was not a shareholder, and all other direct and

   indirect compensation or remuneration she has lost (hereafter collectively referred to

   as “benefits”), by virtue of Defendant’s illegal conduct in the past (all of the foregoing

   hereinafter collectively referred to as “back pay”);

          b.      Retroactive instatement to shareholder status on a basis equal with her

   male colleagues, dating back to the most distant date allowable by law, with all lost

   “benefits” (hereafter collectively referred to as “retroactive instatement”).

          c.      In the event “retroactive instatement” is not feasible, then in addition

   to “back pay,” Plaintiff also demands all “benefits” she will lose in the future by virtue

   of Defendant’s illegal conduct (hereinafter collectively referred to as “front pay”);

          d.      Interest on the amount of her “back pay” as of the date of judgment;



                                              10
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 11 of 12 PageID 11




          e.     Compensatory damages including, but not limited to, compensation for

   her pecuniary losses, emotional pain, humiliation, suffering, inconvenience, mental

   anguish, loss of enjoyment of life, loss of dignity, and any other non-pecuniary losses

   or intangible injuries allowable by law or equity.

          f.     Punitive damages as allowed by law;

          g.     Attorneys’ fees and expenses, including expert witness fees as allowed

   by law, all recoverable statutory costs, and all litigation expenses not otherwise

   expressly allowed by statute;

          h.     All other legal or equitable relief to which she is entitled to as a matter

   of law or equity; and,

          i.     Trial by jury of all issues so triable.


   Dated: July 26, 2019



                             BEDELL, DITTMAR, DeVAULT, PILLANS & COXE
                                 Professional Association

                             By: s/Michael E. Lockamy
                                   Michael E. Lockamy
                                   Florida Bar No. 69626
                                   mel@bedellfirm.com
                                   Michael E. Halkitis, Jr.
                                   Florida Bar No. 30342
                                   meh@bedellfirm.com
                                   The Bedell Building
                                   101 East Adams Street



                                               11
Case 3:19-cv-00875-MMH-PDB Document 1 Filed 07/26/19 Page 12 of 12 PageID 12




                               Jacksonville, Florida 32202
                               Telephone: (904) 353-0211
                               Facsimile: (904) 353-9307

                               – and –

                         FORTUNE LAW OFFICES

                               Scott Thomas Fortune (co-trial counsel for Plaintiff)
                               Florida Bar No. 342815
                               SFortune@FortuneLegal.com
                               1807 3rd Street North
                               Jacksonville Beach, Florida 32250
                               Telephone: (904) 246-2125
                               Facsimile: (904) 246-1551

                         Attorneys for Plaintiff




                                         12
